ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Derek Lanard Bryant, was convicted of unlawfully distributing cocaine. He was sentenced to 15 years in prison. We remanded this cause so that the appellant’s sentence could be enhanced under § 13A-12-250, Code of Alabama 1975, because the sale of the controlled substance occurred within three miles of a school. Bryant v. State, 638 So.2d 1389 (Ala.Cr.App.1993).
The trial court has complied with our directions and has enhanced the appellant’s 15-year sentence by an additional 5 years’ imprisonment under § 13A-12-250. The appellant’s conviction and sentence are affirmed.
AFFIRMED.
All the Judges concur.